         Case 5:16-cv-00352-HE Document 205 Filed 11/25/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

CALVIN MCCRAW, et al.,                         )
                                               )
                      Plaintiffs,              )
                                               )
vs.                                            )           NO. CIV-16-0352-HE
                                               )
CITY OF OKLAHOMA CITY, et al.,                 )
                                               )
                      Defendants.              )

                                           ORDER

       Plaintiffs have moved to quash subpoenas issued by defendants seeking their

attorney billing records. Defendants concede that the subpoenas were issued prior to lapse

of seven days as required by LCvR45.1. Further, the court previously entered an order

deferring the filing of plaintiffs’ request for fees and costs until after the period for filing

certiorari. The court therefore concludes that defendants’ subpoenas are, at the very least,

premature. No issue of fees or costs is currently before the court. Accordingly, Plaintiffs’

motion to quash [Doc. # 202] is GRANTED and the referenced subpoenas are quashed.

Plaintiffs, however, are ORDERED to provide defendants a ballpark estimate of costs and

fees they may seek on or before December 4, 2020.

       IT IS SO ORDERED.

       Dated this 25th day of November, 2020.
